Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/02/2022 has been entered.
Status of claims
Claim 8 has been cancelled; Claims 1, 9,  and 16 have been amended; Claims 3-6 and 12-20 are withdrawn from consideration as non-elected claims, claims 1-2 and 7, 9-11 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejection of Claim 8 under 35 U.S.C. 103 as being unpatentable over Kamat et al (US-PG-pub 2017/0121802A1, listed in IDS dated 3/2/2021, thereafter PG’802) is withdrawn since this claim has been cancelled in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/02/2022.
Previous rejection of Claim 8 on the ground of nonstatutory double patenting as being unpatentable over claims  1-20 of copending application 16/114,830 (US-PG-pub 2019/0062886 A1) is withdrawn since this claim has been cancelled in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/02/2022.
However, in view of the Applicant’s amendments in the instant claims, newly recorded reference(s),  and reconsideration, a new ground rejection is listed as following:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tack et al (US 2004/0025981 a1, thereafter PG’981).
Regarding claims 1-2 and 9, PG’981 teaches a light-weight aluminum alloy with high strength (Par.[0003], Examples, and claims of PG’981), which reads on the Al based alloy as recited in the instant claims. The comparison between the alloy composition ranges and YS disclosed by Example #3 in table 5-6 of PG’981 and those disclosed in the instant claims 1-2 are listed in the following table. All of the alloy composition disclosed by Example #3 in table 5 and YS in table 6 of PG’981 are within the claimed ranges as recited in the instant claims. The Example #3 in table 5 of PG’981 provides combined content of Zr + Sc being 0.186 wt%, which is within the combined content of Zr + Sc as claimed in the instant claim 1. Regarding the T9 temper in the instant claim 1, which is considered as manufacturing process limitation in a product-by-process claim. The claimed Al-alloy composition and property in instant claim 1 are manipulated by the Al-alloy and property itself. Therefore, the tempering process limitation in the instant claims do not add weight on the patentability of the instant claims. MPEP 2113 [R-1]. Furthermore, PG’981 specify including Sc and Zr to form  dispersoids in the alloy (Cls.1 and 6, and par.[0022], [0035] of PG’981), which reads on the claimed limitation in claim 9. 

Element
From instant Claims 1-2 (wt%) 
Example #3 in table 5 of PG’981 (wt%)
within range
(mass%)
Zn
7.0-11.0 (cl.1)
7.1-11.0 (cl.2)
9.1
9.1
Mg
2.2-3.0
2.4
2.4
Cu
1.2-2.5 (cl.1)
1.6-2.5 (cl.2)
1.66
1.66
Mn
< 0.10 (cl.1)
0-0.09 (cl.2)
Trace amount
Trace amount
Cr
Up to 0.25
0.04
0.04
Si
Up to 0.20
Trace amount
Trace amount
Fe
0.05-0.3
Trace amount
Trace amount
Ti
Up to 0.10 
0.04
0.04
Zr
0.05-0.25
0.096
0.096
Sc
Up to 0.25 (cl.1)
Up to 0.20 (cl.2)
0.09

0.09

impurities
Up to 0.15
included
Reads on
Combined Zr + Sc
0.10-0.25
0.186
0.186
Al
Balance
Balance
Balance
YS 
700 MPa
105 Ksi (about 724 MPa)
724 MPa

From claim 9


Dispersoid (cl.9)
Sc-contained; or
Zr-contained; or
Sc, Zr-contained
cl.1 and 6 of PG’981
meet


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over PG’981.
Regarding claims 7 and 11, PG’981 not only teaches including 0.04wt% Cr in the alloy (Example #3 in table 5 of PG’981), but also teaches including 0.02-1.0 of Mn and/or Hf for grain reefing (cl.1, 6, and 11 of PG’981), which overlaps the claimed range of Cr + Mn (cl.7) and Hf (cl.11). Overlapping in composition ranges creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy composition Mn and Hf from the disclosure of PG’PG’981 for the Al-ally as claimed since PG’981 teaches the same utility throughout whole disclosing range.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PG’981 in view of Wu et al (US-PG-pub 2019/0055637A1, thereafter PG’637).
Regarding claim 10, PG’981 does not specify adding Er and forming Er-containing dispersoids in the alloy as recited in the instant claim. PG’637 teaches a aluminum alloy (Title, Abstract, Examples, and claims of PG’637). All of the alloy composition disclosed by PG’637 (table 1-3 of PG’637) overlap the claimed alloy composition ranges. MPEP 2144 05 I. PG’637 teaches optional adding Er (par.[0052], [0136], and [0160] of PG’637) with the same ranges as claimed in the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Er as demonstrated by PG’637 for the alloy of PG’981 in order to obtain the desired microstructure and properties ([par.[0048] of PG’637).
Claims 1-2, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al (US-PG-pub 2017/0121802A1, listed in IDS dated 3/2/2021, thereafter PG’802).
Regarding claims 1-2, 7, and 9, PG’802 teaches a high strength aluminum alloy (Title, Abstract, Examples, and claims of PG’802), which reads on the Al based alloy as recited in the instant claims. The comparison between the alloy composition ranges disclosed by Example #V6-5 in table 20 of PG’802 and those disclosed in the instant claims 1-2, 7, and 9 are listed in the following table. All of the alloy composition disclosed by Example #V6-5 in table 20 of PG’802 are within the claimed ranges as recited in the instant claims. The Example #V6-5 in table 20 of PG’802 provides combined content of Zr + Sc being 0.09 wt%, which is very close to the low limit of 0.1 wt% combined content of Zr + Sc as claimed in the instant claim 1. Furthermore, PG’802 specify adjusting Zr in the range of 0.09-0.15 wt% (par.[0054] of PG’802) and Sc from 0.01-0.1 wt% (par.[0058] of PG’802), which overlaps the claimed combined content of Zr + Sc as claimed in the instant claim 1. Close and/or overlapping in combined content of Zr + Sc creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy composition Zr and Sc from the disclosure of PG’802 for the Al-ally as claimed since PG’802 teaches the same utility throughout whole disclosing range. PG’802 specify forming Zr contained dispersoids in the alloy (par.[0014], [0118], and claims 46-47 of PG’802), which reads on the claimed limitation in claim 9. PG’802 specify the Al-alloy sheet can optionally be in the T1 through T9 temper. (par.[0014] of PG’802), which including the claimed T9 tempering in claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply T9 temper from the disclosure of PG’802 for the Al-ally as claimed since PG’802 teaches the same utility throughout whole disclosing range. The YS claimed in the instant claim 1 is recognized as a material property fully depends on the alloy composition and manufacturing process. Since PG’802 teaches the similar alloy composition, the same microstructure, manufactured by the same T9 tempering process, the claimed YS would be highly expected by the Al-alloy of PG’802. MPEP 2112 01 and 2145 II.

Element
From instant Claims 1-2 (wt%) 
Example #V6-5 in table 20 of PG’802 (wt%)
within range
(mass%)
Zn
7.0-11.0 (cl.1)
7.1-11.0 (cl.2)
9.01
9.01
Mg
2.2-3.0
2.26
2.26
Cu
1.2-2.5 (cl.1)
1.6-2.5 (cl.2)
2.05
2.05
Mn
< 0.10 (cl.1)
0-0.09 (cl.2)
0.041
0.041
Cr
Up to 0.25
0.03
0.03
Si
Up to 0.20
0.1
0.1
Fe
0.05-0.3
0.2
0.2
Ti
Up to 0.10 
0.01
0.01
Zr
0.05-0.25
0.09
0.09
Sc
Up to 0.25 (cl.1)
Up to 0.20 (cl.2)
Trace amount
Up to 0.2 (cl.8 of PG’802)
0-Trace amount
impurities
Up to 0.15
Up to 0.15
Up to 0.15
Combined Zr + Sc
0.10-0.25
0.09
Zr: 0.09-0.15; 
Sc: 0.01-0.1
 Very close to 0.1
Overlapping Zr + Sc
Al
Balance
Balance
Balance

From claim 7 (wt%)


Mn +Cr
At least 0.06
0.071
0.071

From claim 9


Dispersoid (cl.9)
Sc-contained; or
Zr-contained; or
Sc, Zr-contained
Meet (par.[0118] of PG’802)
meet


Regarding claims 10-11, the limitation “up to 0.1 wt% Er” (cl.10) and “up to 0.1 wt% Hf” (cl.11) include “zero percent”, therefore 0-trace amount of Er and/or Hf disclosed by PG’802 meet the claimed limitations in the instant claims. Actually, PG’802 teaches optional adding Er (par.[0058] of PG’802) and/or Hf (par.[0059] of PG’802) with the same ranges as claimed in the Al based alloy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 7, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20 of copending application 16/114,830 (US-PG-pub 2019/0062886 A1).
Regarding claims 1-2, 7, and 9-11, although the claims at issue are not identical, they are not patentably distinct from each other because claims  1-20 of copending application 16/114,830 (US-PG-pub 2019/0062886 A1) teaches the similar Al based alloy composition ranges overlaps the claimed alloy composition ranges. Overlapping in alloy composition ranges creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize these ranges from the disclosing of claims 1-20 of copending application 16/114,830 (US-PG-pub 2019/0062886 A1) since claims 1-20 of copending application 16/114,830 (US-PG-pub 2019/0062886 A1) teaches the same Al-based alloy throughout whole disclosing range. Thus, no patentable distinction was found in the instant claims compared with claims  1-20 of copending application 16/114,830 (US-PG-pub 2019/0062886 A1).
 This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application has not fact been patented.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-2, 7, and 9-11 have been considered but they are moot in view of the new ground rejection as stated above. Regarding the Applicant’s argument related to the amended features in the instant claims, the Examiner’s position is stated as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734